DETAILED ACTION
Claim Status
	Applicant’s amendment filed March 25, 2022 has been entered. Claims 3-8 have been newly added. Claims 1-8 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification - withdrawn
Objection to the disclosure is withdrawn in view of Applicant’s deletion of the embedded hyperlinks.

Claim Objections - withdrawn
Objection to claim 2 is withdrawn in view of Applicant’s amendment deleting the recitation “wherein said modification(s) is one or more backbone modification(s)”. 

Claim Objections
Claims 3 and 6 are objected to because of the following informalities: Claims 3 and 6 recite the term “crsiprRNA”. The term should read “crisprRNA”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112 - maintained
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. This rejection is maintained but has been modified to address Applicant’s amendment to claims 1 and 2 as well as addition of claims 3-8.
Claim 1 (claims 2-8 dependent therefrom) and claim 2 (claims 6-8 dependent therefrom) recite, “an editing oligonucleotide complex comprising a crisprRNA domain and an inactivated Cas9 protein”. It is unclear how an editing oligonucleotide complex comprises a Cas9 protein, which is not an oligonucleotide. For the purpose of compact prosecution, the examiner is interpreting claim 1 to encompass an editing ribonucleoprotein complex comprising a crisprRNA and an inactivated Cas9 protein comprising a crisprRNA binding domain and an inactive nuclease domain, wherein said crisprRNA binding domain comprises a chemical-based modification.

The term "substantially complementary" in claim 2 is a relative term which renders the claim indefinite.  The term "substantially complementary" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how complementary a sequence has to be to another sequence to be “substantially complementary”.
Claim 2 also recites the limitation "editing oligonucleotide" in 13.  There is insufficient antecedent basis for this limitation in the claim.

Claim 3 (claims 4-5 dependent therefrom) recites the limitation "crisprRNA" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 6 (claims 7-8 dependent therefrom) recites the limitation "crisprRNA" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 8 depends from itself. Therefore, a person of ordinary skill in the art cannot determine the metes and bounds of the claim. For the purpose of compact prosecution, the examiner is interpreting claim 8 as depending from claim 7.
Accordingly, the claims are indefinite.

Response to Arguments
Applicant's arguments filed March 25, 2022 have been fully considered but they are not persuasive. Applicant argues that the amended language renders the claims definite by clarifying the elements of the complex. Additionally, the specification describes in enough detail the term “substantially complementary”.
However, as indicated above, the amendment does not clarify the language sufficiently to render the claims definite. It is unclear if the claims are directed to a complex of oligonucleotides or to a ribonucleoprotein complex. Additionally, although the specification describes that substantially complementary is in relation to hybridization, the specification does not provide a specific amount of complementarity required by the claim. Accordingly, the term renders the claims indefinite.
Therefore, the rejection is still deemed proper and is therefore maintained.

Claim Rejections - 35 USC § 102 - maintained
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-5 and 7-8 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Liu et al. (US 2015/0166980, published June 18, 2015, earliest effective filing date December 12, 2013; provided in an IDS). This rejection is maintained but has been modified to address Applicant’s amendment to claims 1 and 2 as well as addition of claims 3-8.
Liu et al. discloses an editing ribonucleoprotein complex (nucleic acid editing enzymes, Abstract; sgRNA forms a ribonucleoprotein complex with the Cas9 nuclease; paragraph [0014]) comprising a crisprRNA and an inactivated Cas9 protein comprising a crisprRNA binding domain and an inactive nuclease domain, wherein said crisprRNA binding domain comprises a chemical-based modification that reacts with or promotes a reaction with a targeted nucleobase, wherein said base modifying activity causes deamination of said targeted nucleobase (fusion proteins comprising (i) a nuclease-inactive Cas9 domain; and (ii) a nucleic acid-editing domain....the nucleic acid editing domain is a deaminase domain; the nucleic-acid-editing domain is fused to the N-terminus of the CAS9 domain. In some embodiments, the nucleic-acid-editing domain is fused to the C-terminus of the CAS9 domain, Para. [0008]; The term "Cas9"...refers to an RNA-guided nuclease comprising a Cas9 protein, or a fragment thereof , e.g., a protein comprising an inactive DNA cleavage domain of Cas9, and the gRNA binding domain of Cas9...also referred to sometimes as...a CRISPR (clustered regularly interspaced short palindromic repeat)-associated nuclease, Para.[0018]), wherein said crisprRNA domain and said inactivated Cas9 domain is positioned in the proximity of a targeted nucleobase in a genomic sequence (contacting a DNA molecule with (a) a fusion protein comprising a nuclease-inactive Cas9 domain and a deaminase domain; and (b) an sgRNA targeting the fusion protein of (a) to a target nucleotide sequence of the DNA strand, Para. [0009)) (claim 1) and a method of site directed chemical modification of a target nucleobase in a genomic sequence (this disclosure provides methods for DNA editing... [of] a target nucleotide sequence... under conditions suitable for the deamination of a nucleotide base, Para. [0009]; to a specific site in genomic DNA, Para. [0054]), directed by an editing ribonucleoprotein complex (nucleic acid editing enzymes, Abstract; sgRNA forms a ribonucleoprotein complex with the Cas9 nuclease; paragraph [0014]) comprising a crisprRNA and an inactivated Cas9 protein comprising a crisprRNA binding domain and an inactive nuclease domain, wherein said crisprRNA binding domain comprises a chemical-based modification that reacts with or promotes a reaction with a targeted nucleobase (fusion proteins comprising (i) a nuclease-inactive Cas9 domain; and (ii) a nucleic acid-editing domain....the nucleic acid editing domain is a deaminase domain; the nucleic-acid-editing domain is fused to the N-terminus of the CAS9 domain. In some embodiments, the nucleic-acid-editing domain is fused to the C-terminus of the CAS9 domain, Para. [0008]; The term "Cas9"...refers to an RNA-guided nuclease comprising a Cas9 protein, or a fragment thereof, e.g., a protein comprising an inactive DNA cleavage domain of Cas9, and the gRNA binding domain of Cas9...also referred to sometimes as...a CRISPR (clustered regularly interspaced short palindromic repeat)-associated nuclease, Para. [0018]; an expression construct encoding a Cas9-deaminase fusion protein and an appropriately designed sgRNA, Para. [0088]) comprising the steps of: introducing into a cell or an organism said editing oligonucleotide without additional exogenous proteins or nucleic acids to assist in editing said target nucleobase (a cell carrying a mutation to be corrected...is contacted with an expression construct encoding a Cas9-deaminase fusion protein and an appropriately designed sgRNA targeting the fusion protein to the respective mutation site, Para. [0088]; the contacting is performed in vivo in a subject, Para. [0009]; single guideRNAs sgRNA” or simply “gRNA” can be engineered to incorporate aspects of both the crRNA and tracrRNA into a single RNA species, Para. [0018]), wherein said editing oligonucleotide is substantially complementary to said genomic sequence containing said target nucleobase (a nucleotide sequence that complements a target site, Para. [0032]) (claim 2); and wherein said site directed deamination of said target nucleobase is deamination of a cytosine nucleobase to a uracil nucleobase, directed by a crisprRNA and said inactivated Cas9 of said editing oligonucleotide ((a) a fusion protein comprising a nuclease-inactive Cas9 domain and a deaminase domain; and (b) an sgRNA targeting the fusion protein of (a) to a target nucleotide sequence of the DNA strand; wherein the DNA molecule is contacted with the fusion protein and the sgRNA in an amount effective and under conditions suitable for the deamination of a nucleotide base, Para. [0009]; "deaminase" refers to an enzyme that catalyzes...the hydrolytic deamination of cytidine or deoxycytidine to uracil or deoxyuracil, respectively, Para. [0025]) (claims 4-5 and 7-8).
Accordingly, Liu et al. anticipate claims 1-2, 4-5 and 7-8.
Response to Arguments
Applicant's arguments filed March 25, 2022 have been fully considered but they are not persuasive. Applicant argues that as amended, the claims encompass the base modifying activity present in the crisprRNA oligonucleotide, and not in the Cas9 enzyme. Therefore, Liu et al. does not anticipate the claims.
However, as indicated above, the claims are indefinite and the examiner has provided his interpretation of claim 1 to encompass an editing ribonucleoprotein complex comprising a crisprRNA and an inactivated Cas9 protein comprising a crisprRNA binding domain and an inactive nuclease domain, wherein said crisprRNA binding domain comprises a chemical-based modification, which is taught by Liu et al. Therefore, the claims are anticipated by Liu et al.
Accordingly, the rejection is deemed proper and is therefore maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO GALISTEO GONZALEZ whose telephone number is (571)270-1010. The examiner can normally be reached M-F 7:00am-4:30pm PST, out every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on (571) 272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTONIO GALISTEO GONZALEZ/Primary Examiner, Art Unit 1636